Title: To James Madison from John Stanard, 12 November 1819
From: Stanard, John
To: Madison, James


Sir,Fredg. 12th. Nov. 1819.
It will Save me a long ride, if you will be so obliging as to acknowledge the Service of the enclosed Notice.
In the Same Case, Jonathan Williams, has obtained a Decree against you for his Costs, which I have the Collection of, the amount is $20.18 Cents. Will be much obliged to you, if you will enclose the am⟨ot?⟩ at the time ⟨you return the⟩ notice—which I hope to receive by the return Mail. I am Sir, Very Respy yr Mo Obt st
John Stanard
